DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Callan (US 2008/0022938) in view of Baillie et al. (US 5,361,725) hereinafter referred to as Baillie and Stenzel (DE 2509125, provided herein, hereafter referred to as Stenzel, see English abstract provided herein).
Regarding claim 1, Callan teaches an enclosed litter box assembly being configured to contain kitty litter for accommodating feline defecation and urination, said assembly comprising: 
a box 10, (lower portion 12) (Figure 1) for containing kitty litter wherein said box is configured to accommodate feline defecation and urination, said box having an entry way 64 extending into said box wherein said entry way is configure to have a feline enter therethrough (Paragraph [0027]); said box having a bottom wall 20 and a perimeter wall 24 (fig. 3) extending upwardly therefrom, said perimeter wall having a distal edge with respect to said bottom wall defining an opening into said box (fig. 1 and 3), wherein said perimeter wall of said box has a prominence 32 (Figure 4; Paragraph [0031] discloses the box and lid both having prominences in order to connect the two together) extending outwardly 
a ramp 74 (Figures 1 and 3) releasably engaging said box (Paragraph [0053]), said ramp being aligned with said entry way wherein said ramp is configured to assist elderly or disabled felines to pass through said entry way (Paragraph [0040]);
 a pair of grips 44 (Figure 1), each of said grips being coupled to said box for gripping and subsequently carrying said box (Paragraph [0040]); 
a lid 14 (Figure 1; upper portion) being positionable on said box for covering said box, said lid having a pair of vents 42 (two of the plurality is a pair) each extending therethrough wherein each of said vents is configured to pass air therethrough for venting said box (Paragraph [0043]); wherein said lid has a topmost wall 22 and a peripheral wall 24 (fig. 3) extending downwardly from said topmost wall, said peripheral wall extending downwardly along said perimeter wall of said box when said lid is positioned on said box for inhibiting said lid from sliding off of said box (see 32, figs. 4-5, para 0044-0045); wherein said peripheral wall has an inwardly facing surface (inside of 32), said inwardly facing surface having a groove extending therein (Paragraph [0044] and [0045]; shown in figures 3 and 5 reference 32), said groove being coextensive with said peripheral wall, said groove engaging said prominence on said perimeter wall of said box when said lid is positioned on said box for releasably retaining said lid on said box (Paragraph [0044] and [0045]; upper 32 mates with lower 32 since the upper prominence engages the lower one there is clearly a groove in order for them to connect; figures 4 and 5 show the prominences connected together).  
a pair of filters (Paragraph [0043], lines 10-14), each of said filters being removably coupled to said lid (Paragraph [0043], lines 10-14), each of said filters being aligned with a respective one of said vents, each of said filters being comprising of an air permeable material wherein each of said filters is configured to pass air therethrough , each of said filters being comprised of an odor absorbing media wherein each of said filters is configured to absorb odors associated with the feline defecation and urination.  
Callan fails to disclose a tray being positionable within said box wherein said tray is configured to have the kitty litter positioned therein, said tray having a lip extending upwardly therefrom wherein said lip is configured to inhibit the kitty litter from spilling outwardly from said box. Callan is further silent about, said topmost wall resting on said distal edge of said perimeter wall of said box when said lid is positioned on said box, said prominence having a convex outwardly facing surface relative to said box; said groove having a concave curved surface complementary to said convex outwardly facing surface of said prominence.
Baillie teaches, in the analogous art of litter boxes a tray 28 (Figure 1) being positionable within a box 10 wherein said tray is configured to have kitty litter positioned therein, said tray having a lip (sides of tray 28) extending upwardly therefrom wherein said lip is configured to inhibit the kitty litter from spilling outwardly from said box. Baillie further teaches a litter box 10 (Figure 1) with a lid 20 comprising a topmost wall (top surface of lid) that rests on a distal edge (top edge of walls 12, 14, 16, and 18) and a peripheral wall (wall extending from topmost wall) that extends downwardly along the perimeter wall (12, 14, 16, and 18) of said box when said lid is positioned on said box (Figure 2) for inhibiting said  lid from sliding off of said box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box as disclosed by Callan with the tray as taught by Baillie in order to allow the litter to be more easily cleaned.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid as disclosed by Callan with the lid with the topmost wall resting on the distal edge as taught by Baillie so that the lid can be moved no and off for easy access (Column 4, lines 11-14), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Stenzel teaches a cat waste management system including a box (3’’) and a lid (4’’) such that the attachment mechanism between the box and the lid includes a prominence (fig. 3, 7) having a convex outwardly facing surface (fig. 3); and a groove (fig. 3, 7) having a concave curved surface complementary to said convex outwardly facing surface of said prominence (see fig. 3 and abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the well-known tongue and groove connection of Stenzel, in the lid and box connection of Callan as modified by Baille, in order to firmly secure the box and the lid together.
Regarding claim 2, Callan as modified by Baille and Stenzel teach the assembly according to claim 1 as stated above, Callan further discloses wherein:
 said perimeter wall having a front side (Annotated Figure 1; Reference F), a back side (Annotated Figure 1; Reference B), a first lateral side (Annotated Figure 1; Reference L) and a second lateral side (Annotated Figure 1; Reference R), said entry way extending through said front side of said perimeter wall, said entry way having a bottom bounding edge (bottom of entry way 64) and an upper bounding edge (top of entry way 64)
Callan fails to disclose each of said first and second lateral sides having a translucent portion thereby facilitating an interior of said box to be visible from outside of said box, said translucent portion of each of said first and second lateral sides having a bounding edge, said bounding edge of said translucent portion of each of said first and second lateral sides being curved to define the profile of a feline body, said translucent portion of each of said first and second lateral sides extending from said front side of said perimeter wall toward said back side of said perimeter wall, said upper bounding edge being convexly arcuate with said bottom bounding edge such that said entry way has a Quonset shape.  
Baillie teaches, in the analogous art of litter boxes, a box with first and second lateral sides having a translucent portion (Column 3, lines 49-55) thereby facilitating an interior of said box to be visible from outside of said box, said translucent portion of each of said first and second sides having a bounding edge (the edge of the walls), said translucent portion of each of said first and second lateral sides extending from a front side of the perimeter wall toward a back side of the perimeter wall, and an entry way 26 (Figure 1) with an upper bounding edge (top of entry way) being convexly arcuate with a bottom bounding edge (bottom of entry way) such that said entry way has a Quonset shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box as disclosed by Callan with the first and second lateral sides having a translucent portion as taught by Baillie in order to allow the inside of the box to be visible to see the cat or the cleanliness of the inside (Column 3, lines 47-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entry way as disclosed by Callan with the entry way as taught by Baillie in order to accommodate a cat or kitten (Column 2, lines 59-60), and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
It would have been an obvious matter of design choice to make the bounding edge on the first and second lateral sides curved to define the profile of a feline body, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

    PNG
    media_image1.png
    399
    433
    media_image1.png
    Greyscale

Regarding claim 3, Callan as modified by Baille and Stenzel teach the assembly according to claim 2 as stated above.
Callan fails to teach wherein:
 said front side of said perimeter wall has indicia being printed thereon, said indicia comprising a pair of feline ears each extending upwardly from said upper bounding edge of said entry way, said indicia comprising feline whiskers each extending laterally away from opposite sides of said upper bounding edge of said entry way; and 
each of said first and second lateral sides of said perimeter wall of said box has indicia being printed thereon, said indicia on each of said first and second lateral sides being positioned on said translucent portion of said first and second lateral sides, said indicia on each of said first and second lateral sides comprising a plurality of lines that suggest haunches and a tail of a feline.  

It would have been an obvious design choice to add indicia comprising a pair of feline ears on the front side of said perimeter wall extending upwardly from said upper bounding edge of said entry way, said indicia comprising feline whiskers each extending laterally away from opposite sides of said upper bounding edge of said entry way; and each of said first and second lateral sides of said perimeter wall of said box having indicia being printed thereon, said indicia on each of said first and second lateral sides being positioned on said translucent portion of said first and second lateral sides, said indicia on each of said first and second lateral sides comprising a plurality of lines that suggest haunches and a tail of a feline, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 5, Callan as modified by Baille and Stenzel teach teach the assembly according to claim 2 as stated above, Callan further discloses wherein said ramp has a forward side (See Annotated Figure 3 below; Reference C), a rear side (Annotated Figure 3; Reference A) and a top side (Annotated Figure 3; Reference T) extending therebetween, said top side sloping upwardly between said forward and rear sides, said rear side being positioned against said front side of said perimeter wall of said box wherein said top side is configured to slope upwardly from a support surface (Annotated Figure 3; Reference S) to a lower bounding edge (Annotated Figure 3; Reference D) of said entry way.  

    PNG
    media_image2.png
    359
    480
    media_image2.png
    Greyscale

Regarding claim 8, Callan as modified by Baille and Stenzel teach teach the assembly according to claim 4 as stated above. Callan further discloses each of said vents extending through said topmost wall (Paragraph [0043]), said vents being spaced apart from each other (Figure 2; Reference 42).
Regarding claim 10, Callan as modified by Baille and Stenzel teach teach the assembly according to claim 2 as stated above, Callan further discloses the assembly further comprising a door 66 (Figure 1) being positionable in said entry way for closing said entry way, said door having an outer edge (outside edge of door), said outer edge having a profile being coextensive with said bottom bounding edge and said upper bounding edge of said entry way (Paragraph [0038]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Callan as modified by Baille and Stenzel as applied to claim 5 above, and further in view of McCauley (US 5,329,878).
Regarding claim 6, Callan as modified by Baille and Stenzel teach the assembly according to claim 5 as stated above. Callan further discloses the assembly further comprising a retainer 78 (Figure 1) being coupled to said ramp.
Callan fails to disclose said retainer comprising a leg and a foot, said leg extending away from said rear side of said ramp having said foot being spaced from and extending downwardly along said rear side of said ramp, said lower bounding edge of said entry way being positioned between said foot and said rear side of said ramp for retaining said ramp against said front side of said box.  
McCauley teaches, in the analogous art of litter boxes, a ramp 36 (Figure 2) comprising a retainer 44 (Figure 2), said retainer comprising a leg 44 (part extending from ramp) and a foot 44 (part extending down from the leg), said leg extending away from the rear side or said ramp having said foot being spaced from and extending downwardly along said rear side of said ramp, a lower bounding edge of the entry way edge being positioned between said foot and said rear side or said ramp for retaining said ramp against the front side of the box (Figure 3; Column 3, lines 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ramp retainer as disclosed by Callan with the ramp retainer with the leg and foot as taught by McCauley, since the equivalence of the retainer 74 (Callan) supported on the ramp support 78 (Callan) and the retainer with the leg and foot for their use in supporting and retaining elements is known in the art and the selection of any known equivalents to retain and support the ramp would be within the level of someone with ordinary skill in the art. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Callan as modified by Baille and Stenzel as applied to claim 2 above, and further in view of Garrett et al. (US 2019/0357494) hereinafter referred to as Garrett.
Regarding claim 7, Callan as modified by Baille and Stenzel teach the assembly according to claim 2 as stated above. Baillie further discloses wherein said tray 28 (Figure 1) has a basal wall (bottom of tray), said lip extending upwardly from said basal wall (sides extend from basal wall), said lip being coextensive with a perimeter of said basal wall, said lip having a forward side (side closest to opening 36), a rear side (side parallel to the forward side) and a pair of lateral sides (between the forward and rear sides), said forward side of said lip being aligned with said bottom bounding edge of said entry way (shown in Figures 1 and 2) in said box when said tray is positioned in said box wherein said forward side of said lip is configured to not inhibit the feline from entering said tray when the feline passes through said entry way, said basal wall resting on said bottom wall of said box when said tray is positioned in said box (bottom of tray sits on the bottom of the box).  
Callan as modified Baillie and Stenzel fails to disclose each of said lateral sides sloping upwardly between said forward side and said rear side of said lip such that said rear side of said lip has a height being greater than a height of said forward side of said lip.
Garrett teaches, in the analogous art of litter boxes, a litter box 110 (Figure 1) with a lip (176, 172, and 174) with lateral sides 176 sloping upward between a forward side 172 and a rear side 174 of said lip such that said rear side or said lip has a height being greater than a height of said forward lip (Paragraph [0048]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip as Callan as modified by Baille and Stenzel with the lip with lateral slides sloping upward between the forward side and the rear side as taught by Garrett in order to easily let the cat have access in and block the urine and from getting out (Paragraph [0048], lines 8-14).

    PNG
    media_image1.png
    399
    433
    media_image1.png
    Greyscale

Annotated Figure 1: Callan

    PNG
    media_image2.png
    359
    480
    media_image2.png
    Greyscale

Annotated Figure 3: Callan
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Callan (US 2008/0022938) in view of Baillie (US 5,361,725), Stenzel (DE 2509125, provided herein, hereafter referred to as Stenzel, see English abstract provided herein), McCauley (US 5,329,878), Vice et al. (US 5,893,336), and Garrett (US 2019/0357494).
Regarding claim 11, teaches an enclosed litter box assembly being configured to contain kitty litter for accommodating feline defecation and urination, said assembly comprising:
 a box 10 (Figure 1) for containing kitty litter wherein said box is configured to accommodate feline defecation and urination, said box having an entry way 64 (Figure 1) extending into said box wherein said entry way is configure to have a feline enter therethrough (Paragraph [0027], said box having a bottom wall 20 (Figure 2) and a perimeter wall 24 (lower wall; Figure 1 and 2) extending upwardly therefrom, said perimeter wall having a distal edge (Annotated Figure 1; Reference D) with respect to said bottom wall defining an opening into said box, said perimeter wall having a front side (Annotated Figure 1; Reference F), a back side (Annotated Figure 1; Reference B), a first lateral side (Annotated Figure 1; Reference L) and a second lateral side (Annotated Figure 1; Reference R), said entry way extending through said front side of said perimeter wall, said entry way having a bottom bounding edge (bottom edge of 64) and an upper bounding edge (top edge of 64), a ramp 74 (Figures 1 and 3) releasably engaging said box, said ramp being aligned with said entry way wherein said ramp is configured to assist elderly or disabled felines to pass through said entry way (Paragraph [0053]), said ramp having a forward side (Annotated Figure 3; Reference C), a rear side (Annotated Figure 3; Reference A) and a top side (Annotated Figure 3; Reference T) extending therebetween, said top side sloping upwardly between said forward and rear sides, said rear side being positioned against said front side of said perimeter wall of said box wherein said top side is 13configured to slope upwardly from a support surface (Annotated Figure 3; Reference S) to said bottom bounding edge of said entry way;
 a retainer 78 (Figure 1) being coupled to said ramp, a pair of grips 44 (Figure 1), each of said grips being coupled to said box for gripping and subsequently carrying said box (Paragraph [0040]), a lid 14 (Figure 1; upper portion) being positionable on said box for covering said box, said lid having a pair of vents 42 (Figure 1) each extending therethrough wherein each of said vents is 14configured to pass air therethrough for venting said box (Paragraph [0043]), said lid having a topmost wall 22 (Figure 3) and a peripheral wall 26 and 32 (Figures 1 and 3; top wall) extending downwardly from said topmost wall, each of said vents extending through said topmost wall, said vents being spaced apart from each other 42 (Figure 2), said peripheral wall having an inwardly facing surface (inside of 32 and 26), said inwardly facing surface having a groove extending therein (Paragraphs [0044] and [0045]), said groove being coextensive with said peripheral wall, said groove engaging said prominence on said perimeter wall of said box when said lid is positioned on said box for releasably retaining said lid on said box (Paragraph [0044] and [0045]); 
a pair of filters (Paragraph [0043], lines 10-14), each of said filters being removably coupled to said lid, each of said filters being aligned with a respective one of said vents, each of said filters being comprising of an air permeable material wherein each of said filters is configured to pass air therethrough (Paragraph [0043]), each of said filters being comprised of an odor absorbing media wherein each of said filters is configured to absorb odors associated with the feline defecation and urination; and 
a door 66 (Figure 1) being positionable in said entry way for closing said entry way, said door having an outer edge (perimeter edge of door), said outer edge having a profile being coextensive with said bottom bounding edge and said upper bounding edge of said entry way (Paragraph [0038]).
Callan fails to disclose, each of said first and second lateral sides having a 12translucent portion thereby facilitating an interior of said box to be visible from outside of said box, said translucent portion of each of said first and second lateral sides having a bounding edge, said bounding edge of said translucent portion of each of said first and second lateral sides being curved to define the profile of a feline body, said translucent portion of each of said first and second lateral sides extending from said front side of said perimeter wall toward said back side of said perimeter wall, 
said upper bounding edge being convexly arcuate with said bottom bounding edge such that said entry way has a Quonset shape, said front side of said perimeter wall having indicia being printed thereon, said indicia comprising a pair of feline ears each extending upwardly from said upper bounding edge of said entry way, said indicia comprising feline whiskers each extending laterally away from opposite sides of said upper bounding edge of said entry way, each of said first and second lateral sides of said perimeter wall of said box having indicia being printed thereon, said indicia on each of said first and second lateral sides being positioned on said translucent portion of said first and second lateral sides, said indicia on each of said first and second lateral sides comprising a plurality of lines that suggest haunches and a tail of a feline, said perimeter wall of said box having a prominence extending outwardly therefrom, said prominence being aligned with said distal edge of said perimeter wall, said prominence being coextensive with said distal edge;
said retainer comprising a leg and a foot, said leg extending away from said rear side of said ramp having said foot being spaced from and extending downwardly along said rear side of said ramp, said bottom bounding edge of said entry way being positioned between said foot and said rear side of said ramp for retaining said ramp against said front side of said box;
each of said grips being positioned on a respective one of said front and back sides of said perimeter wall of said box, each of said grips being aligned with said distal edge of said perimeter wall of said box; 
a tray being positionable within said box wherein said tray is configured to have the kitty litter positioned therein, said tray having a lip extending upwardly therefrom wherein said lip is configured to inhibit the kitty litter from spilling outwardly from said box, said tray having a basal wall, said lip extending upwardly from said basal wall, said lip being coextensive with a perimeter of said basal wall, said lip having a forward side, a rear side and a pair of lateral sides, each of said lateral sides sloping upwardly between said forward side of said lip and said rear side of said lip such that said rear side of said lip has a height being greater than a height of said forward side of said lip, said forward side of said lip being aligned with said bottom bounding edge of said entry way in said box when said tray is positioned in said box wherein said forward side of said lip is configured to not inhibit the feline from entering said tray when the feline passes through said entry way, said basal wall resting on said bottom wall of said box when said tray is positioned in said box; and
said topmost wall resting on said distal edge of said perimeter wall of said box when said lid is positioned on said box, said peripheral wall extending downwardly along said perimeter wall of said box when said lid is positioned on said box for inhibiting said lid from sliding off of said box;
and said prominence having a convex outwardly facing surface relative to said box; said groove having a concave curved surface complementary to said convex outwardly facing surface of said prominence.
Baillie teaches, in the analogous art of litter boxes, a box with first and second lateral sides having a translucent portion (Column 3, lines 49-55) thereby facilitating an interior of said box to be visible from outside of said box, said translucent portion of each of said first and second sides having a bounding edge (the edge of the walls), said translucent portion of each of said first and second lateral sides extending from a front side of the perimeter wall toward a back side of the perimeter wall, and an entry way 26 (Figure 1) with an upper bounding edge (top of entry way) being convexly arcuate with a bottom bounding edge (bottom of entry way) such that said entry way has a Quonset shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box as disclosed by Callan with the first and second lateral sides having a translucent portion as taught by Baillie in order to allow the inside of the box to be visible to see the cat or the cleanliness of the inside (Column 3, lines 47-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entry way as disclosed by Callan with the entry way as taught by Baillie in order to accommodate a cat or kitten (Column 2, lines 59-60), and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
It would have been an obvious matter of design choice to make the bounding edge on the first and second lateral sides curved to define the profile of a feline body, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
It would have been an obvious design choice to add indicia comprising a pair of feline ears on the front side of said perimeter wall extending upwardly from said upper bounding edge of said entry way, said indicia comprising feline whiskers each extending laterally away from opposite sides of said upper bounding edge of said entry way; and each of said first and second lateral sides of said perimeter wall of said box having indicia being printed thereon, said indicia on each of said first and second lateral sides being positioned on said translucent portion of said first and second lateral sides, said indicia on each of said first and second lateral sides comprising a plurality of lines that suggest haunches and a tail of a feline, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
McCauley teaches, in the analogous art of litter boxes, a ramp 36 (Figure 2) comprising a retainer 44 (Figure 2), said retainer comprising a leg 44 (part extending from ramp) and a foot 44 (part extending down from the leg), said leg extending away from the rear side or said ramp having said foot being spaced from and extending downwardly along said rear side of said ramp, a bottom bounding edge of the entry way edge being positioned between said foot and said rear side or said ramp for retaining said ramp against the front side of the box (Figure 3; Column 3, lines 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ramp retainer as disclosed by Callan with the ramp retainer with the leg and foot as taught by McCauley, since the equivalence of the retainer 74 (Callan) supported on the ramp support 78 (Callan) and the retainer with the leg and foot for their use in supporting and retaining elements is known in the art and the selection of any known equivalents to retain and support the ramp would be within the level of someone with ordinary skill in the art. 
Vice et al. teaches, in the analogous art of litter boxes, a litter box with a pair of grips 15A (Figure 1) being positioned on a respective one of a front and back sides 14 (Figure 1) of a perimeter wall (Figure 1, 13 and 14) of said box, each of said grips being aligned with a distal edge 15 (Figure 1) of said perimeter wall of said box.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grips as disclosed by Callan with the grips located on the front and back sides of the perimeter walls aligned with the distal edge as taught by Vice et al. in order to more evenly distribute the force on the box when it is picked up, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Baillie teaches, in the analogous art of litter boxes a tray 28 (Figure 1) being positionable within a box 10 wherein said tray is configured to have kitty litter positioned therein, said tray having a lip (sides of tray 28) extending upwardly therefrom wherein said lip is configured to inhibit the kitty litter from spilling outwardly from said box, wherein said tray 28 (Figure 1) has a basal wall (bottom of tray), said lip extending upwardly from said basal wall (sides extend from basal wall), said lip being coextensive with a perimeter of said basal wall, said lip having a forward side (side closest to opening 36), a rear side (side parallel to the forward side) and a pair of lateral sides (between the forward and rear sides), said forward side of said lip being aligned with said bottom bounding edge of said entry way (shown in Figures 1 and 2) in said box when said tray is positioned in said box wherein said forward side of said lip is configured to not inhibit the feline from entering said tray when the feline passes through said entry way, said basal wall resting on said bottom wall of said box when said tray is positioned in said box (bottom of tray sits on the bottom of the box).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box as disclosed by Callan with the tray as taught by Baillie in order to allow the litter to be more easily cleaned.
Garrett teaches, in the analogous art of litter boxes, a litter box 110 (Figure 1) with a lip (176, 172, and 174) with lateral sides 176 sloping upward between a forward side 172 and a rear side 174 of said lip such that said rear side or said lip has a height being greater than a height of said forward lip (Paragraph [0048]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip as disclosed by Baillie with the lip with lateral slides sloping upward between the forward side and the rear side as taught by Garrett in order to easily let the cat have access in and block the urine and from getting out (Paragraph [0048], lines 8-14).
Baillie teaches, in the analogous art of litter boxes, a litter box 10 (Figure 1) with a lid 20 comprising a topmost wall (top surface of lid) that rests on a distal edge (top edge of walls 12, 14, 16, and 18) and a peripheral wall (wall extending from topmost wall) that extends downwardly along the perimeter wall (12, 14, 16, and 18) of said box when said lid is positioned on said box (Figure 2) for inhibiting said  lid from sliding off of said box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid as disclosed by Callan with the lid with the topmost wall resting on the distal edge as taught by Baillie so that the lid can be moved no and off for easy access (Column 4, lines 11-14), and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Stenzel teaches a cat waste management system including a box (3’’) and a lid (4’’) such that the attachment mechanism between the box and the lid includes a prominence (fig. 3, 7) having a convex outwardly facing surface (fig. 3); and a groove (fig. 3, 7) having a concave curved surface complementary to said convex outwardly facing surface of said prominence (see fig. 3 and abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the well-known tongue and groove connection of Stenzel, in the lid and box connection of Callan as modified by Baille, in order to firmly secure the box and the lid together.


    PNG
    media_image1.png
    399
    433
    media_image1.png
    Greyscale

Annotated Figure 1: Callan

    PNG
    media_image2.png
    359
    480
    media_image2.png
    Greyscale

Annotated Figure 3: Callan

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record has been noted because it pertains to multipart litter boxes and constructional arrangements thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619